Case 2:19-cv-00530-JPH-MJD Document 80 Filed 01/04/21 Page 1 of 3 PageID #: 550




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 NICHOLAS D. WILLIAMS, SR.,                           )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 2:19-cv-00530-JPH-MJD
                                                      )
 JOHN R. LAYTON, et al.                               )
                                                      )
                              Defendants.             )

          Order Denying Plaintiff's Motions for Assistance with Recruiting Counsel

        The plaintiff has moved the Court for assistance with recruiting counsel. Dkts. 31,

 66, 78. Litigants in federal civil cases do not have a constitutional or statutory right to court-

 appointed counsel. Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018). "Two questions

 guide this court’s discretionary decision whether to recruit counsel: (1) 'has the indigent

 plaintiff made a reasonable attempt to obtain counsel or been effectively precluded from doing

 so,' and (2) 'given the difficulty of the case, does the plaintiff appear competent to litigate it

 himself?'" Id. (quoting Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007)).

        As a threshold matter, litigants must make a reasonable attempt to secure private counsel

 on their own. Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007). Here, the plaintiff states that he

 has contacted one law firm and the ACLU in an attempt to obtain private counsel. His efforts have

 proved unsuccessful. The plaintiff should continue to recruit counsel on his own.

        To decide the second question, the Court considers "whether the difficulty of the case—

 factually and legally—exceeds the particular plaintiff's capacity as a layperson to coherently

 present it to the judge or jury himself." Olson v. Morgan, 750 F.3d 708, 712 (7th Cir. 2014)




                                                 1
Case 2:19-cv-00530-JPH-MJD Document 80 Filed 01/04/21 Page 2 of 3 PageID #: 551




 (internal quotation marks and citation omitted). This requires an individualized assessment of the

 plaintiff, the claims, and the stage of litigation.

         It is the Court's determination that, at this stage of the litigation, the plaintiff is competent

 to litigate this action on his own. The plaintiff acknowledges that he has no issue writing in English,

 and he has obtained his G.E.D. Additionally, although the plaintiff states that he has some reading

 comprehension issues, particularly with legal language, he does not identify any physical or mental

 health issues that would affect his ability to litigate this action other than that he is currently in

 counseling for a childhood trauma.

         To the extent that the plaintiff believes he may need additional time to complete his filings

 because his mental health may "alter [his] ability to continue or stay focus[ed]," dkt. 31 at 4, he

 can move the Court for extensions of time as needed. Furthermore, the plaintiff's filings indicate

 that he is literate and can communicate effectively. Finally, to the extent that the plaintiff expresses

 concern that his ignorance of "why his son's mother (Kawana James) is being deposed" will

 prejudice him, that issue has mooted by the defendants' notice to the Court that they no longer plan

 to depose Ms. James. See dkt. 73.

         Given the large amount of pro se prisoner litigation, it is simply impossible to recruit pro

 bono counsel for each such case. Rather, the court has "discretion to ask lawyers to volunteer their

 services in some cases." Olson, 750 F.3d at 712. At this stage of the litigation, the plaintiff is

 simply not one of the many pro se prisoners that requires the assistance of counsel. The Court will

 continue to be alert to the possibility of recruiting representation for the plaintiff at trial or at other

 points in the case where the plaintiff’s incarceration and pro se status would make it particularly

 difficult for him to proceed without representation.




                                                       2
Case 2:19-cv-00530-JPH-MJD Document 80 Filed 01/04/21 Page 3 of 3 PageID #: 552




        The plaintiff’s motions for assistance with recruiting counsel, dkts. [31, 66, 78], are

 denied without prejudice.

 SO ORDERED.

 Date: 1/4/2021




 Distribution:

 NICHOLAS D. WILLIAMS, SR.
 cell unit P-217
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Tara Lynn Gerber
 City of Indianapolis
 tara.gerber@indy.gov




                                                3
